        Case 6:20-cv-01012-ADA Document 16-1 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                                   Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                      Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                              Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                      Civil Action No. 6:20-cv-1015-ADA
                                                   Civil Action No. 6:20-cv-1016-ADA
                       Plaintiff,
                                                   Civil Action No. 6:20-cv-1017-ADA
                                                   Civil Action No. 6:20-cv-1018-ADA
                v.                                 Civil Action No. 6:20-cv-1019-ADA
                                                   Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                     Civil Action No. 6:20-cv-1021-ADA
                                                   Civil Action No. 6:20-cv-1022-ADA
                       Defendant.
                                                   JURY TRIAL DEMANDED


                                           ORDER

        BE IT REMEMBERED on this the               day of                       , 2021; there

was presented to the Court the Motion for Admission Pro Hac Vice filed by Jeffrey C. Mok,

counsel for TP-Link Technologies Co., Ltd., and that Jeffrey C. Mok has tendered the amount of

$100.00 in compliance with Local Court Rule AT-l(f)(l), and the Court, having reviewed the

motion, enters the following order:

        IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Jeffrey C. Mok may appear on behalf of Defendant TP-Link Technologies Co., Ltd. in the above

case.


        SIGNED this           day of                        , 2021.




                                                   HONORABLE ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
